Exhibit 10.40

 

January 10, 2005

 

Antonius Martinus Gustave Bunt, MD, Ph.D., MBA

14 Terrill Drive

Califon, NJ 07830

 

Dear Ton:

 

This letter will confirm our offer to you of employment with Oscient
Pharmaceuticals Corporation (the “Company”), under the terms and conditions that
follow:

 

Position and Duties. Effective January 1, 2005 (the “Start Date”), you will be
employed by the Company, on a full-time basis as its Senior Vice President,
Clinical Development and Medical Affairs. You agree to perform the duties of
your position and such other duties as may reasonably be assigned to you from
time to time consistent with your position. You also agree that, while employed
by the Company, you will devote substantially all of your-business time and your
reasonable best efforts, skill and knowledge exclusively to the advancement of
the business and interests of the Company and its subsidiaries and to the
discharge of your duties and responsibilities for them. You warrant that you are
free to enter into and fully perform this Agreement and are not subject to any
employment, confidentiality, non-competition or other agreement which conflicts
with this Agreement.

 

1. Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its subsidiaries, the Company will
provide you the following pay and benefits:

 

  a. Base Salary. The Company will pay you a base salary at the rate of Two
Hundred and Seventy-Five Thousand Dollars ($275,000) per year, payable in
accordance with the regular payroll practices of the Company and subject to
increase from time to time by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) in its discretion (such
base salary as in effect from time to time, the “Base Salary”). Your first full
year merit review will occur on or before March 31, 2006, and you will receive
merit reviews at least annually thereafter.

 

  b. Signing Bonus. You will receive a one time signing bonus in the amount of
Fifty Thousand Dollars ($50,000), payable within 10 days of the Start Date. It
is understood and agreed that you may apply all or a portion of the amount of
the signing bonus to the relocation budget.

 

  c. Annual Bonus Compensation. During employment, you will be considered
annually for a bonus of up to forty percent (40%) of your Base Salary. Bonus
awards will be determined by the Compensation Committee, based on your
performance and that of the Company against goals established annually by the
Compensation Committee after consultation with you. Subject to Compensation
Committee approval, up to half of any annual bonus may be paid in the form of an
equity award on terms to be determined by the Compensation Committee.



--------------------------------------------------------------------------------

  d. Option Grants. In connection with the commencement of your employment, you
will be granted an option to purchase 250,000 shares of the Company’s common
stock, which will vest during your continued employment with the Company in
equal annual installments over a four (4) year period, on the anniversary of the
Start Date. The exercise price per share for this option grant will be the fair
market value per share of the Company’s common stock as of the Start Date. The
terms of these options are governed by the Company’s 2001 Incentive Plan and the
stock option agreements between the Company and you. Annually, based on company
and team/individual performance and subject to approval by the Compensation
Committee, you also will be eligible to receive additional option grants priced
at the Fair Market Value on the date of grant, which, if awarded, will vest
quarterly over a three-year period.

 

  e. Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans from time to time in effect on the
same basis as other senior executive employees of the Company, except to the
extent such plans are duplicative of benefits otherwise provided to you under
this Agreement. Your participation will be subject to the terms of the
applicable plan documents and applicable Company policies.

 

  f. Vacations and other Benefits. You will be subject to the Company’s standard
vacation policy, which initially provides for three (3) weeks of vacation per
year. Vacation may be taken at such times and intervals as you shall determine,
subject to the business needs of the Company. Additionally, the Company will, at
its expense, provide you with a supplemental life insurance policy for the
purpose of increasing your term life coverage level to three times your Base
Salary.

 

  g. Relocation Expense Reimbursement. The Company shall reimburse you, upon
proper accounting, for reasonable and customary expenses up to One Hundred
Thousand Dollars ($100,000) incurred by you in the course of relocating to the
Boston, Massachusetts area. The Company will provide relocation services through
its preferred provider, Relocation Outsource Inc. (ROI) whose services will be
available to you for all phases of your relocation. A list of covered expenses
was included in the relocation agreement attached to your offer letter.
Relocation expenses that are outside of these categories must be approved in
advance by the Company, which approval shall not be unreasonably withheld or
delayed. Your rights to seek reimbursement pursuant to this Paragraph 2(g) shall
expire on the date twelve (12) months following the Start Date; provided, that
you shall have rights to reimbursement in accordance with this Paragraph for any
expenses incurred prior to such date so long as you submit a reasonably detailed
reimbursement request within thirty days following such date. In addition, the
Company shall pay you any additional amount necessary to compensate you for any
federal, state and local taxes you may incur by reason of such reimbursement
payments (the “Gross Up Payment”) and any additional amount necessary to
compensate you for any such taxes incurred by you by reason of the Gross Up
Payment.

 

  2.

Confidential Information and Restricted Activities. You acknowledge that, in
consideration for your employment with the Company, you have agreed to and
executed a joinder to Oscient Pharmaceuticals’ Intellectual Property Policy,
including Appendix I thereof (“Invention, Assignment, Non-Disclosure and
Covenant Not To Compete”), which imposes certain

 

2



--------------------------------------------------------------------------------

non-competition, non-solicitation and non-disclosure restrictions on you (such
joinder being referred to herein as the “Intellectual Property and Non-Compete
Agreement”).

 

3. Commitment re: Offerings. You acknowledge and agree that, in consideration
for your employment with the Company, at the request of the Company you will
enter into an agreement with the Company’s lead underwriter or placement agent
for a Securities Transaction not to sell or otherwise transfer or dispose of any
Company securities for a period of up to one hundred eighty (180) days, such
agreement to be in the form customary for such lead underwriter or placement
agent and the same as entered into by the other senior executive employees of
the Company. For the purposes of this Agreement, “Securities Transaction” shall
mean an offering of the Company’s securities conducted by an underwriter or
placement agent.

 

4. Termination of Employment; Severance. Your employment under this Agreement
shall continue until one party delivers to the other party a written notice of
termination setting forth the reason, if any, for the termination. If you
terminate your employment without Good Reason (as defined below), you will give
the Company two month’s written notice.

 

  a. In the event of termination of your employment by the Company other than
for Cause (as defined below) or your termination of employment for Good Reason
(as defined below), the Company will: (i) continue to pay you your Base Salary
and provide you with the benefits set forth in Paragraph 2(e) hereof for the
lesser of (x) a period of nine (9) months from the date of termination or (y)
such period of time that it takes you to find comparable employment; (ii) pay
you on the date of termination any Base Salary earned but not paid through the
date of termination and within thirty (30) days after the date of termination
any reimbursement business expenses incurred by you through the date of
termination; and (iii) pay you any bonus to which you are entitled in accordance
with Paragraph 2(c) above, prorated to the date of termination and payable at
the time such bonuses are payable to Company executives generally. All severance
payments will be payable in accordance with the normal payroll practices of the
Company.

 

  b. In the event of termination of your employment by the Company for Cause or
termination by you other than for Good Reason, the Company will have no further
obligations to you other than paying you any Base Salary earned but not paid
through the date of termination-and any reimbursable business expenses incurred
by you through the date of termination, paying or making available to you your
employee benefits earned or accrued but not paid through the date of termination
(including any pension, profit sharing and/or 401 (k) plan account balances) and
complying with the Company’s obligations under applicable law (including COBRA).

 

  c. If within two years of a Change of Control (as defined in Exhibit A hereto)
of the Company, (i) you are terminated other than for Cause, or (ii) you
terminate your employment with the surviving company due to the fact that (a)
the surviving company takes any action that results in a material diminution in
your position, authority or duties as such position, authority or duties existed
immediately prior to the Change of Control or (b) the surviving

 

3



--------------------------------------------------------------------------------

company takes any action that would require you to have your principal place of
work changed to any location outside a thirty-five mile radius of the City of
Boston, then, in the case of either (i) or (ii), the Company will continue to
pay your Base Salary (as in effect at the time of your termination) and provide
you with the benefits set forth in Paragraph 2(e) above for a period of twelve
(12) months from the date of termination. The Company will also pay you on the
date of termination any Base Salary earned but not paid through the date of
termination and within thirty (30) days after the date of termination any
reimbursable business expenses incurred by you through the date of termination.
All severance payments will be payable in accordance with the normal payroll
practices of the Company. If you are eligible for severance payments under this
Paragraph 4(c) upon termination, then the provisions of Paragraph 4(a) above
shall not apply to such termination. In addition, your remaining unvested
options and non-exercisable restricted shares will immediately fully vest and
all your options shall remain exercisable for a period equal to the lesser of
two years from the termination date or until the final exercise date of the
options as determined in the applicable stock option agreement between yourself
and the Company.

 

  d. For purposes of this Agreement, “Cause” shall mean: (i) your material
failure to perform (other than by reason of disability), or material negligence
in the performance of, your duties and responsibilities to the Company or any of
its subsidiaries, which is not cured within thirty (30) days after your receipt
of written notice from the Company specifying in reasonable detail the purported
facts and nature of such failure; (ii) your material breach of this Agreement or
any other agreement between you and the Company or any of its subsidiaries,
which is not cured within thirty (30) days after your receipt of written notice
from the Company specifying in reasonable detail the purported facts and nature
of such failure; (iii) the commission of a felony or other crime involving an
act of moral turpitude; or (iv) a material intentional act of dishonesty or
breach of trust on your part resulting or intended to result, directly or
indirectly, in a personal gain or enrichment at the expense of the Company.

 

  e. For purposes of this Agreement, “Good Reason” shall mean: (i) any action by
the Company that results in a material diminution in your position, authority or
duties with the Company, excluding any-insubstantial or inadvertent action not
taken in bad faith and which is promptly remedied by the Company; (ii) material
failure of the Company to provide you compensation and benefits in accordance
with the terms of Paragraph 2, above, for more than ten business days after
notice from you specifying in reasonable detail the nature of the failure or
(iii) a Change of Control.

 

  f. This Agreement shall automatically terminate in the event of your death
during employment. In the event you become disabled during employment and, as a
result, are unable, in the reasonable judgment of the Board, based upon a
medical examination of you by an independent medical doctor mutually agreed upon
by the parties, to continue to perform substantially all of your duties and
responsibilities under this Agreement, the Company will continue to pay you your
Base Salary and to provide you benefits in accordance with Paragraph I (e)
above, to the extent permitted by plan terms, for up to twenty-six (26) weeks of
disability during any period of three hundred and sixty-five (365) consecutive
calendar days. The obligations of the Company to make payments to you due to
disability pursuant to this Paragraph 4(f) shall be reduced by the amount of any
payments you receive pursuant to the Company’s

 

4



--------------------------------------------------------------------------------

disability insurance policy. If you are, in the reasonable judgment of the
Board, based upon a medical examination of you by an independent medical doctor
mutually agreed upon by the parties, unable to return to work after twenty-six
(26) weeks of disability, the Company may terminate your employment, upon notice
to you.

 

5. Miscellaneous. This Agreement, together with the Employment Offer Letter and
the Relocation Assistance Agreement between you and the Company, sets forth the
entire agreement between you and the Company and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the terms and conditions of your employment; provided, that, you
and the Company acknowledge and agree that the Intellectual Property and
Non-Competition Agreement shall remain in full force and effect unless your
employment is terminated by the Company without Cause or you terminate your
employment for Good Reason in which events Section 7 (b), 7 (c) of the
Intellectual Property and Non-Competition Agreement shall automatically
terminate. This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and an expressly
authorized representative of the Board. This Agreement may be executed in two or
more counterparts, each of which shall be an original and all of which together
shall constitute one and the same instrument. This is a Massachusetts contract
and shall be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof. All payments made hereunder shall be net of any tax or other amount
required to be withheld by the Company by law. Neither you nor the Company may
make any assignment of this Agreement or any interest in it, by operation of law
or otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without your consent to one of its subsidiaries or to any Person that acquires
substantially all the assets of the Company, by means of a merger or otherwise.
Your obligations to the Company under the Intellectual Property and
Non-Competition Agreement shall survive the termination of this Agreement,
except as provided above.

 

6. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to you at your last known address on the
books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Chief Executive Officer, or to such other
address as either party may specify by notice to the other actually received.

 

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of your heirs and representatives and the successors and assigns of the Company.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a significant portion of its assets,
by agreement in form and substance satisfactory to you, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform this Agreement if no such succession
had taken place. Regardless of whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the “Company” for
purposes of this Agreement.

 

 

5



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than January 10, 2005. At the time you
sign and return it this letter will take effect as a binding agreement between
you and the Company on the basis set forth above. The enclosed copy is for your
records.

 

Sincerrely yours,

 

/s/    Joseph A. Pane                    

Joseph A. Pane

Vice President

Human Resources

 

/s/    Antonius Martinus Gustave Bunt                

Antonius Martinus Gustave Bunt, MD

 

Date: 1/10/05

 

 

6



--------------------------------------------------------------------------------

Definition of Change of Control

 

A “Change of Control” shall be deemed to have occurred if and when: (i) the
Company executes an agreement of acquisition, merger, or consolidation which
contemplates that after the effective date provided for in the agreement, all or
substantially all of the business and/or assets of the Company shall be
controlled by another corporation or other entity; PROVIDED, HOWEVER, for
purposes of this clause (i) that (A) if such an agreement requires as a
condition precedent approval by the Company’s shareholders of the agreement or
transaction, a Change of Control shall not be deemed to have taken place unless
and until such approval is secured and, (B) if immediately after such effective
date the voting shareholders of such other corporation or entity shall be
substantially the same as the voting shareholders of the Company immediately
prior to such effective date, the execution of such agreement shall not, by
itself, constitute a “Change of Control;” (ii) any “person” (as such term is
used in Sections 13(d) or 14(d)(2) of the Securities Exchange Act of 1934)
becomes the beneficial owner, directly or indirectly, of securities of the
Company that represent 35% or more of the votes that could then be cast in an
election for members of the Company’s Board; or (iii) during any period of 24
consecutive months, commencing after the effective date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company shall cease to constitute at least a majority of the Company’s Board,
unless the election of each director who was not a director at the beginning of
such period has been approved in advance by directors representing at least two
thirds of (A) the directors then in office who were directors at the beginning
of the 24-month period, or (B) the directors specified in clause (A) plus
directors whose election has been so approved by directors specified in clause
(A).

 

7